Title: To George Washington from Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von] Steuben, 5 May 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron [von]
To: Washington, George


                        
                            Sir
                            Camp—New Kent County Virginia 5 May 1781
                        
                        Two days after I had the honor of addressing you my last the Marquis arrived with his Detachment at Richmond
                            and as he will inform your Excellency of the Operations of the Army I shall only add to my last, that of all the Articles
                            collected at Chesterfield Co. Ho. & Petersburg for the Equipment of the Levies not the least article fell into the Enemies
                            hands.
                        The Marquis de la Fayette now commanding the Army in the Field I shall only remain with
                            him so long as there is any probability of coming to action but when the Operations lead us too far from the place of
                            Rendezvous I shall think it my duty to return to fulfill my instructions from General Green in accelerating by my presence
                            the raising & forwarding to the southwd the new Levies I have already acquainted the Marquis of
                            my intention & obtaind his consent & in the mean time I have given orders to Colo. Davis to assemble the
                            Recruits Arms Cloathing &c. at a Rendezvous near Richmond. The articles we shall most want are Arms Cartridge
                            boxes, Cavalry swords & Blankets every thing else I am in hopes of getting from the state. with much respect I have
                            the honor to be Your Excellencys most Obedt hum. servt
                        
                            steuben Maj. Genl
                        
                    